DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Davis on 9/24/21.
The application has been amended as follows: 
Claims 12-20 have been cancelled. 
4. The system of claim [[2]]1, wherein the embolic coil is sized to fit within the sack when the tubular braid is in the implanted shape.  
5. The system of claim [[2]]1, wherein, in the implanted shape, the braid, approximate the proximal inversion, comprises a pore sized to allow the catheter to pass through the pore so that the distal end of the catheter is positioned between the first segment and the sack.  
6. The system of claim [[2]]1, wherein, in the predetermined shape, the tubular braid is cylindrically symmetrical about a central axis and the second segment comprises a columnar section extending in a proximal direction from the sack, constricted about the central axis, and defining the opening of the sack.  
7. The system of claim [[2]]1, wherein an outer profile of the tubular braid in the predetermined shape is approximately a right cylinder.  
8. The system of claim [[2]]1, wherein an outer profile of the tubular braid in the predetermined shape is approximately pear shaped.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, Mach (US2010/0023048); Lorenzo (US2015/0272589) fails to disclose “the opening of the sack is twisted to thereby inhibit access to the sack via the opening” in combination with the other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.M/Examiner, Art Unit 3771             

/WADE MILES/Primary Examiner, Art Unit 3771